Citation Nr: 0216605	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  02-04 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for spina bifida 
occulta, S1.

2.  Entitlement to service connection for a pelvic disorder.

3.  Entitlement to service connection for a tailbone 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a tibia disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1997 until August 
2000.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.


REMAND

There has been a significant change in the law, effective 
November 9, 2000.  The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The veteran's claim in this matter was filed in November 
2000, after the enactment of the VCAA.  The claims folder was 
forwarded to the Board in August 2002.  Notwithstanding this 
extended interval, the RO has not made minimally adequate 
efforts to comply with the VCAA.  The only reference provided 
to the claimant consists of citation to a very truncated 
version of 38 U.S.C.A. § 5103A (West Supp. 2002) in the 
statement of the case.  The RO has not advised the claimant 
of the revised regulations governing the duty to assist.  The 
RO has not even provided the claimant with any notification 
letter concerning the provisions of the VCAA, whether of its 
own design or one based on the examples provided by the 
Veterans Benefits Administration.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO is to furnish the veteran with 
appropriate notice under the VCAA.  Such 
notice should specifically apprise the 
veteran of the evidence needed to 
substantiate each of her claims.  
Moreover, such notice should also outline 
the division of responsibilities between 
VA and a claimant in obtaining evidence, 
as set forth in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  If, in response to such notification, 
further evidence is identified by the 
veteran, the RO should undertake all 
appropriate measures to ensure that such 
records are associated with the claims 
file.  Following any such development, or 
following the submission of additional 
evidence by the claimant, the RO should 
review and readjudicate the claim.  If 
any such action does not resolve the 
claim, or if no additional evidence is 
acquired, the RO shall issue the 
appellant a Supplemental Statement of the 
Case pertaining to all issues on appeal. 
The appellant should be given notice of, 
and appropriate opportunity to exercise, 
her appeal rights. Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




